                    Case 18-19441-EPK               Doc 631         Filed 03/05/19           Page 1 of 3



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION



IN RE: 160 Royal Palm, LLC,                                               Chapter 11 Case
                                                                          Case No. 18-19441-EPK

Debtor.
___________________________________
                                                             /

    SUPPLEMENT TO OBJECTION TO PRIVATE SALE OF REAL PROPERTY TO LR
           U.S. HOTELS HOLDINGS, LLC FREE AND CLEAR OF LIENS,
                       CLAIMS AND ENCUMBRANCES

          KK-PB Financial, LLC (“KK-PB Financial”), by and through its undersigned counsel,

files this supplement to the Objection to Private Sale of Real Property to LR U.S. Hotels

Holdings, LLC Free and Clear of Liens, Claims and Encumbrances [ECF 629] (the

“Objection”).1

                                                     SUPPLEMENT

          1.        KK-PB Financial amends and clarifies its Objection to the Motion with respect to

the Palm Beach Settlement, as follows.

          2.        At a hearing held last week held before the Court on the Motion, counsel for Ryan

Black (a current or prior equity interest holder and managing member of the Debtor) disclosed a

preexisting relationship with the proposed Buyer, LR (the “Disclosure”).

          3.        Given the expedited nature of these proceedings, it is uncertain whether such

Disclosure in any way affects the obligations of the Town of Palm Beach and the Town of Palm

Beach Enforcement Board to abide by the terms of the conditional settlement agreement (filed

with the Court).


1    Capitalized terms not defined herein shall have the meanings ascribed to them in the Objection.


AMERICAS 98875500
                    Case 18-19441-EPK       Doc 631      Filed 03/05/19    Page 2 of 3



          4.        To clarify its Objection, and without waiving or prejudicing its other arguments

raised therein, KK-PB Financial withdraws its Objection to the Palm Beach Settlement provided

counsel to the Town of Palm Beach and the Town of Palm Beach Enforcement Board confirm

their agreement to consummate the terms of the conditional settlement agreement without any

qualification based on the foregoing Disclosure.

          5.        All rights of KK-PB Financial are reserved.



Dated: March 5, 2019
Miami, Florida                                    WHITE & CASE LLP

                                                  By: /s/ James N. Robinson
                                                  James N. Robinson
                                                  Florida Bar No. 608858
                                                  John K. Cunningham
                                                  Florida Bar No. 542490
                                                  Fan B. He
                                                  Florida Bar No. 0095597
                                                  Southeast Financial Center, Suite 4900
                                                  200 South Biscayne Boulevard
                                                  Miami, Florida 33131-2352
                                                  Telephone: (305) 371-2700
                                                  Facsimile: (305) 358-5744

                                                  Counsel for KK-PB Financial, LLC




AMERICAS 98875500                                    2
                    Case 18-19441-EPK   Doc 631   Filed 03/05/19   Page 3 of 3




                                 CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a copy of the foregoing was served by CM/EMF on the

parties of record herein.


                                           By: /s/ James N. Robinson
                                                   James N. Robinson




AMERICAS 98875500                             3
